IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sears, Roebuck & Company,               :
                      Petitioner        :
                                        :
            v.                          :   No. 1049 C.D. 2015
                                        :   Submitted: October 16, 2015
Workers' Compensation Appeal            :
Board (Adams),                          :
                       Respondent       :

BEFORE:     HONORABLE BERNARD L. McGINLEY, Judge
            HONORABLE ROBERT SIMPSON, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                        FILED: December 17, 2015

            Sears, Roebuck and Company (Employer) petitions for review of an
order of the Workers' Compensation Appeal Board (Board) that affirmed a
workers' compensation judge’s (WCJ) order granting Ken Adams’ (Claimant)
reinstatement petition. Employer contends the WCJ’s decision awarding Claimant
total disability benefits is unsupported by substantial evidence and erroneous as a
matter of law. Employer also asserts Claimant’s medical expert’s testimony was
equivocal and thus incapable of sustaining Claimant’s burden of proof in that it
lacked specificity as to the cause of Claimant’s disability. In addition, Employer
argues the WCJ did not issue a reasoned decision when he relied on Claimant’s
medical expert’s opinion that Claimant could not return to work without
mentioning the fact that Claimant’s medical expert did not review a surveillance
video of Claimant. For the reasons that follow, we affirm.
                                  I. Background
             In October 2011, Claimant sustained a work-related back injury. In
November 2011, Employer issued a notice of compensation payable (NCP)
describing the injury as lumbar/L5 compression fracture caused by pushing/pulling
on a boxed pool table. Pursuant to the NCP, Claimant began receiving $362.22 per
week based on an average weekly wage of $402.47.


             In February 2012, following an independent medical evaluation
(IME), Claimant obtained a medical release to light-duty work.        Thereafter,
Claimant’s benefits were suspended after he returned to work at a modified duty
position at wages equal to his pre-injury wage.


             On June 28, 2012, Claimant began work at 9:00 a.m., but did not
finish the day because Employer sent him home early because of a light volume of
work. Claimant then started his vacation on June 29, 2012. When Claimant
returned to work on July 8, 2012, his supervisors informed him he would be
terminated. The next day, Claimant received a termination letter from Employer.
As grounds for termination, Employer asserted that on June 28, Claimant used his
cell phone on the floor without permission and hid behind boxes in order to avoid
being sent home early.


             Claimant did not return to work after his termination.    However,
Claimant did apply for unemployment compensation, which Employer ultimately
did not contest.




                                         2
               In late July 2012, Claimant filed a petition to reinstate compensation
benefits alleging Employer terminated him without any reasonable basis. Claimant
also filed a petition for penalties alleging Employer violated the provisions of the
Workers' Compensation Act1 (Act), and sought a 50% penalty on all wage loss
benefits owed after July 8, 2012. Employer filed a timely answer to both petitions
denying Claimant’s allegations.


               In October 2012, Employer filed a termination petition alleging that as
of July 23, 2012, Claimant fully recovered from his work injury. Claimant filed an
answer denying Claimant’s allegations.


               Following the close of the record after three hearings, the WCJ
circulated a decision denying Employer’s termination petition and granting
Claimant’s reinstatement petition effective August 14, 2012. In so doing, the WCJ
accepted as credible the testimony and opinions of Claimant’s medical expert, Dr.
Albert D. Janerich (Claimant’s Physician), who is board-certified in physical
medicine and rehabilitation. Claimant’s Physician first examined Claimant on
August 14, 2012. Claimant primarily complained of sharp and near constant
thoracolumbar pain with radiating features down his legs. WCJ Op., 9/27/13,
Finding of Fact (F.F.) No. 9. Claimant’s Physician took Claimant’s history and
reviewed his medical records related to October 2011 work injury. Id. These
included an MRI report and X-rays taken after the injury. Id.




      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4, 2501-2708.



                                               3
            Claimant’s Physician also performed a physical examination.        He
opined Claimant had spasm in the low back area and a reduction of thoracolumbar
mobility to 50 degrees. F.F. No. 9. Claimant’s Physician further opined, that as a
result of the work injury, Claimant suffered a musculo-ligamentous strain of the
thoracolumbar spine with spasm, a spinal fracture at L5, and an aggravation of
preexisting degenerative joint and degenerative disc disease.     Id.   Claimant’s
Physician opined that Claimant’s pain is directly related to his October 2011 work
injury. Id. Claimant’s Physician recommended Claimant perform home exercises;
he also prescribed a narcotic analgesic and a transcutaneous nerve stimulator
(TENS unit). Id.


            Claimant’s Physician again examined Claimant in February 2013.
F.F. No. 9. Claimant still had muscle spasm and restricted range of motion. Id.
Claimant’s Physician also reviewed an August 2012 EMG report. Id.       The EMG
study revealed evidence in keeping with a right L5-S1 and S2 radiculopathy. Id.
Claimant’s Physician opined the EMG results were consistent with Claimant’s
historical recount of radiating pain down his legs. Id. In particular, Claimant’s
Physician opined the EMG study revealed, at the least, an objective cause for the
radiating pain down Claimant’s right leg. Id. Therefore, based on the EMG, the
doctor opined Claimant had a right L4-5 and L5-S1 radiculopathy. Id.


            Further, Claimant’s Physician testified the October 2011 MRI not
only mentioned an L5 fracture, but also two disc herniations at L4-5 and L5-S1.
F.F. No. 9. Claimant’s Physician opined Claimant’s October 2011 work injuries
included these two disc herniations. Id.



                                           4
             As a result of his August 14, 2012 examination, Claimant’s Physician
opined Claimant could not perform any type of gainful employment. F.F. No. 9.
Therefore, Claimant’s Physician did not release Claimant to return to work. Id.


             The WCJ found Claimant’s Physician’s testimony and opinions
regarding Claimant’s ongoing disability more credible than those of Employer’s
medical expert, Dr. Peter A. Feinstein (Employer’s Physician). F.F. No. 11a.
Employer’s Physician, one of Claimant’s prior treating physicians, examined
Claimant on several occasions beginning in November 2011.            F.F. No. 10.
Employer’s Physician testified he released Claimant to return to work without
restrictions as of his July 10, 2012 examination. Id.


             However, the WCJ further found, based on the credible testimony of
Claimant’s former supervisors and coworkers, that Employer terminated Claimant
for cause in June 2012. F.F. No. 11b. Therefore, the WCJ denied Claimant’s
request for benefits from July 8, 2012 through August 13, 2012. Conclusion of
Law (C.L.) No. 2.


             The WCJ also denied Claimant’s penalty petition. To that end, the
WCJ determined Employer did not violate the Act. F.F. No. 11(c). In addition, the
WCJ determined Employer presented a reasonable contest. F.F. No. 12.


             Consequently, the WCJ ordered Employer to pay Claimant ongoing
total disability benefits at the rate of $362.22 per week beginning August 14, 2012
in accord with the provisions and limitations in the Act. The WCJ also awarded



                                          5
Claimant litigation costs and ordered Employer to pay all of Claimant’s medical
expenses related to his work injury. The WCJ also noted Employer is entitled to a
credit for any unemployment benefits Claimant received after August 14, 2012.


              Employer appealed to the Board.               Upon review of Claimant’s
Physician’s testimony, the Board found no error in WCJ’s decision reinstating
Claimant’s benefits. Accordingly, the Board affirmed. Employer petitions for
review.2


                                       II. Discussion
                      A. Reinstatement of Suspended Benefits
              Employer contends a claimant seeking reinstatement of suspended
benefits under Section 413(a) of the Act, 77 P.S. §772, must prove, that through no
fault of his own, his earning power is once again adversely affected by his
disability and that such disability is a continuation of that which arose from his
original claim. Bufford v. Workers' Comp. Appeal Bd. (N. Am. Telecom), 2 A.3d
548 (Pa. 2010). Generally, Employer asserts, where a claimant returns to work
under a suspension, without restriction, to his pre-injury job, stops working and
then seeks a reinstatement of benefits, the claimant bears the affirmative burden of
demonstrating that it is his work injury that is causing his present loss of earnings.
Trevdan Bldg. Supply v. Workers' Comp. Appeal Bd. (Pope), 9 A.3d 1221 (Pa.



       2
         Our review is limited to determining whether the WCJ’s findings of fact were supported
by substantial evidence, whether an error of law was committed or whether constitutional rights
were violated. Dep’t of Transp. v. Workers’ Comp. Appeal Bd. (Clippinger), 38 A.3d 1037 (Pa.
Cmwlth. 2011).



                                              6
Cmwlth. 2010); Folk v. Workers' Comp. Appeal Bd. (Dana Corp.), 802 A.2d 1277
(Pa. Cmwlth. 2002).


             Here, Employer argues, Claimant has the burden of proving a causal
connection between his alleged ongoing disability and the accepted work injury, a
lumbar/L5 compression fracture. Fotta v. Workmen's Comp. Appeal Bd. (U.S.
Steel/USX Corp. Maple Creek Mine), 626 A.2d 1144 (Pa. 1993). In other words,
in order to obtain a reinstatement, Claimant needed to prove that his work injury,
the lumbar L5 compression fracture, is the cause of his loss of earnings. Id.


             Employer asserts Claimant’s Physician’s testimony failed to meet this
burden. Essentially, Employer points out that Claimant’s Physician diagnosed
Claimant’s work injury as: a musculo-ligamentous strain of the thoracolumbar
spine with spasm; a spinal fracture at L5; an aggravation of preexisting
degenerative joint and degenerative disc disease with or without radiculopathy;
and, disc herniations at L4-5 and L5-S1. See F.F. No. 9; Dep. of Albert D.
Janerich, 2/28/12, at 11-16; R.R. at 41a-46a.


             However, Employer asserts, the NCP accepted only the L5 fracture.
Because Claimant never filed a review petition or moved before the WCJ to
expand the description of the injury, Employer contends Claimant is bound by the
NCP’s description of injury. Bufford. Therefore, because Claimant’s Physician
failed to identify which of Claimant’s low back conditions caused his inability to
work, his testimony does not meet the burden of proving Claimant’s disability is
related to his work injury. Id.



                                         7
            We disagree. Generally, where a claimant returns to modified-duty
work with restrictions and is subsequently laid off, he is entitled in a subsequent
reinstatement proceeding to a presumption that his disability (loss of earning
power) is causally related to the continuing work injury. Klarich v. Workers’
Comp. Appeal Bd. (RAC’s Ass’n), 819 A.2d 626 (Pa. Cmwlth. 2003) (citing
Teledyne McKay v. Workmen's Comp. Appeal Bd. (Osmolinski), 688 A.2d 259
(Pa. Cmwlth. 1997)).     Here, however, the WCJ found Employer terminated
Claimant for cause effective July 8, 2012. F.F. No. 11b. Therefore, in order to
obtain a reinstatement of total disability benefits, Claimant must establish his
medical condition worsened and he can no longer perform the modified-duty work
he was performing at the time of his discharge for cause. Se. Pa. Transp. Auth. v.
Workmen's Comp. Appeal Bd. (Pointer), 604 A.2d 315 (Pa. Cmwlth. 1992).


            To that end, the WCJ made the following findings (with emphasis
added):

            11. After a careful review and consideration of the entire
            evidence of record, and based upon the above Findings of
            Fact, this Judge makes the following additional Findings
            of Fact and credibility determinations:

            a. As of August 14, 2012, the Claimant’s disability due to
            his October 17, 2011 work injury recurred, as the
            Claimant is unable to perform any type of gainful
            employment. Therefore, the Claimant’s temporary total
            disability benefits shall be reinstated effective August 14,
            2012.

                  In finding as such, this Judge finds as more
            credible and persuasive the testimony and opinions of
            [Claimant’s Physician] concerning Claimant’s inability to
            perform any type of gainful employment as a result of the
            work injuries suffered on October 17, 2011. This Judge

                                         8
              does not find as credible the opinions of [Employer’s
              Physician] where they conflict with the opinions of
              [Claimant’s Physician]. This Judge finds it significant
              that [Claimant’s Physician] is basing his opinions not
              only on the physical examination findings, but on his
              review of the MRI study and the EMG study. This Judge
              also finds it significant that [Claimant’s Physician] found
              spasm in Claimant’s low back area at the time of the
              August 14, 2012 examination. While this Judge does not
              find as credible the opinions of [Employer’s Physician]
              concerning Claimant’s disability, this Judge does find it
              significant that [Employer’s Physician] found evidence
              of muscle spasm at the time of Claimant’s physical
              examination on July 10, 2012. This Judge also finds it
              significant that [Employer’s Physician] had no records to
              indicate that Claimant had a prior problem with his lower
              back. This Judge also finds as credible Claimant’s
              testimony of his continued problems in the mid and lower
              back, and legs.

F.F. No. 11a.


              In short, the WCJ credited Claimant’s Physician’s opinion that
Claimant’s disability related to the October 2011 work injury recurred and
prevented Claimant from performing any type of gainful employment. F.F. No.
11a.   The WCJ also credited Claimant’s testimony with respect to continued
problems with his lower back and legs. Id. As such, Claimant met his threshold
burden for a reinstatement of total disability benefits. Bufford.


              Further, the WCJ rejected Employer’s Physician’s testimony to the
extent it conflicted with that of Claimant’s Physician regarding Claimant’s ongoing
disability.   F.F. No. 11a.    Therefore, Employer’s medical evidence failed to




                                          9
establish that Claimant’s loss of earnings resulted from something other than a
recurrence of Claimant’s October 2011 work injury.


             Nevertheless, Employer contends Claimant’s Physician’s testimony
fails to specifically establish that Claimant’s spinal fracture at lumbar/L5, the
injury accepted in the NCP, caused Claimant’s inability to work. Claimant’s
Physician also diagnosed Claimant’s October 2011 work injury as a musculo-
ligamentous strain of the thoracolumbar spine with spasm; an aggravation of
preexisting degenerative joint and degenerative disc disease with or without
radiculopathy; and, disc herniations at L4-5 and L5-S1. F.F. No. 9. Employer
argues Claimant’s Physician failed to distinguish which of these conditions caused
Claimant’s inability to return to work. Therefore, Employer urges, Claimant’s
Physician’s testimony failed to establish Claimant’s accepted work injury caused
his inability to work.


             Employer’s argument lacks merit. In a reinstatement petition under
Section 413(a) of the Act, 77 P.S. §772, where the claimant’s benefits were
suspended, rather than terminated, the causal connection between the claimant’s
work injury and his condition is presumed to continue. Bufford (citing Pieper v.
Ametek-Thermox, 584 A.2d 301 (Pa. 1990)). Even where a claimant suffers from
a combination of work-related and non-work-related causes, the employer remains
liable for the claimant’s disability as long as the work-related cause is a substantial
contributing factor. Martin v. Workers' Comp. Appeal Bd. (Red Rose Transit
Auth.), 783 A.2d 384 (Pa. Cmwlth. 2001).




                                          10
            Here, Claimant presented credible medical evidence showing not only
that the injury described in the NCP had yet to resolve, but that Claimant’s work
injury also included a strain of the thoracolumbar spine with spasm, lumbar disc
herniations and radiculopathy. Conversely, Employer’s medical evidence, deemed
not credible as to Claimant’s disability, failed to establish that any of Claimant’s
low back conditions resolved. F.F. No. 11a.


            Notably, a WCJ possesses the authority under the express terms of
Section 413(a) of the Act, 77 P.S. §771, to amend an NCP at any time, even absent
the filing of a review petition. Cinram Mfg., Inc. v. Workers' Compensation
Appeal Board (Hill), 975 A.2d 577 (Pa. 2009). As such, the WCJ in the present
case had the authority to modify the NCP to include a musculo-ligamentous strain
of the thoracolumbar spine with spasm; an aggravation of preexisting degenerative
joint and degenerative disc disease with or without radiculopathy; and, disc
herniations at L4-5 and L5-S1. However, the WCJ’s order, in granting Claimant’s
reinstatement petition, did not explicitly expand the NCP’s description of injury to
include these conditions.


            Nevertheless, where a WCJ in a termination petition finds non-
recovery from a work-related back injury based on a herniated lumbar disc and
lumbar radiculopathy, conditions which were not included in the NCP, those
conditions become accepted injuries. Westmoreland Cnty. v. Workers' Comp.
Appeal Bd. (Fuller), 942 A.2d 213 (Pa. Cmwlth. 2008).          In Fuller, we cited
Gillyard v. Workers' Compensation Appeal Board (Pennsylvania Liquor Control
Board), 865 A.2d 991, 996 (Pa. Cmwlth. 2005), where we determined a medical



                                        11
opinion that the claimant recovered from a lumbar strain and sprain, the injury
accepted in the NCP, failed to show the claimant fully recovered from a diagnosed
work injury of “chronic sciatica at the L5-S1 distribution on the right side with disc
bulging at L5-S1 ….” “Essentially, we held that by denying a termination petition
based on injuries not accepted in the NCP, the WCJ implicitly amended the notice
under Section 413 of the Act to include the injuries as part of the NCP.” Fuller,
942 A.2d at 218 (emphasis added).


             Here, the WCJ found Claimant’s Physician more credible than
Employer’s Physician and determined that Claimant’s disability related to his
October 2011 work injury recurred. F.F. No. 11a. Further, the WCJ determined
Claimant is now unable to perform any type of gainful employment. Id. Thus,
Employer failed to meet its burden on rebuttal of showing Claimant’s work injury
no longer affected Claimant’s earning power. Bufford. Therefore, we discern no
error or abuse of discretion on the part of the WCJ in granting Claimant’s
reinstatement petition. Id.


                         B. Competent Medical Evidence
               Employer also contends the WCJ erred in granting Claimant’s
reinstatement petition because he failed to present unequivocal medical evidence in
support of his requested relief. Employer asserts there were several deficiencies in
Claimant’s Physician’s medical testimony, thereby rendering it equivocal.


             Medical evidence is considered unequivocal if the medical expert,
after providing a foundation, testifies that in his professional opinion he thinks or



                                         12
believes the facts exist. Martin. Further, medical evidence must be viewed as a
whole, not as isolated expressions. Id. In addition, every utterance from a medical
expert need not be positive, certain and absent any reservation. Craftsmen v.
Workers' Comp. Appeal Bd. (Krouchick), 809 A.2d 434 (Pa. Cmwlth. 2002).
Thus, even if the medical witness admits to uncertainty, reservation, doubt or lack
of information with respect to scientific or medical details, his testimony remains
unequivocal as long as he does not recant the opinion he first expressed. Cerro
Metal Prods. v. Workers’ Comp. Appeal Bd. (PLEWA), 855 A.2d 932 (Pa.
Cmwlth. 2004).


            We also note the WCJ, as fact-finder, is free to accept or reject the
testimony of any witness, including a medical witness, in whole or in part. A & J
Builders, Inc. v. Workers’ Comp. Appeal Bd. (Verdi), 78 A.3d 1233 (Pa. Cmwlth.
2013). Furthermore, the WCJ’s authority over questions of credibility, conflicting
evidence and evidentiary weight is unquestioned. Id. On appeal, neither the Board
nor a reviewing court may reweigh a WCJ’s credibility determinations. Furnari v.
Workers' Comp. Appeal Bd. (Temple Inland), 90 A.3d 53 (Pa. Cmwlth. 2014). In
addition, an adverse credibility determination is not a capricious disregard of that
testimony. Williams v. Workers' Comp. Appeal Bd. (USX Corp.-Fairless Works),
862 A.2d 137 (Pa. Cmwlth. 2004).


            First, Employer asserts, the WCJ found Claimant not credible
regarding the events of June 28, 2012, which led to his termination from his
modified-duty position. Specifically, the WCJ rejected Claimant’s testimony that
he received permission that day to use his cell phone and that he was not hiding



                                        13
from Employer to avoid being sent home early from work. See F.F. Nos. 4, 11b.
Therefore, Employer argues, the WCJ should have considered Claimant’s false
statements in assessing Claimant’s Physician’s credibility.


             We disagree.     Although the WCJ rejected Claimant’s testimony
regarding the events leading to his termination, the WCJ clearly credited
Claimant’s testimony regarding “his continued problems in the mid and lower
back, and legs.” F.F. No. 11a. As noted above, the WCJ may accept the testimony
of any witness, either in whole or in part. A & J Builders.


             We also view Claimant’s Physician’s testimony as unequivocal.
Claimant’s Physician first examined Claimant on August 14, 2012. F.F. No. 9;
Dep. of Dr. Albert D. Janerich (Janerich Dep.), 2/28/12, at 7-8; R.R. at 37a-38a.
Claimant’s Physician took Claimant’s history and reviewed his medical records
related to the October 2011 work injury. Janerich Dep. at 7-9; R.R. at 37a-39a.
These records included Employer’s Physician’s treatment records, an October
2011 X-ray of Claimant’s lower back, and an October 2011 lower back MRI
report. Janerich Dep. at 9-10; R.R. at 39a-40a.


             Claimant’s Physician also performed a physical examination. F.F.
No. 9; Janerich Dep. at 10; R.R. at 40a. He opined Claimant had spasm in the low
back area and a reduction of thoracolumbar mobility to 50 degrees. Janerich Dep.
at 10; R.R. at 40a. Pain, however, precluded an accurate assessment of a complete
clinical neurological examination. Janerich Dep. at 10-11; R.R. at 40a-41a.




                                         14
             Based on his review of Claimant’s history and medical records, and
his physical examinations, Claimant’s Physician opined, within a reasonable
degree of medical certainty, that Claimant’s ongoing pain directly related to his
October 2011 work injury. Janerich Dep. at 11; R.R. at 41a. Claimant’s Physician
diagnosed Claimant’s work injury as a musculo-ligamentous strain of the
thoracolumbar spine with spasm, a spinal fracture at L5, and an aggravation of
preexisting degenerative joint and degenerative disc disease with or without
radiculopathy. F.F. No. 9; Janerich Dep. at 11; R.R. at 41a.


             Claimant’s Physician again examined Claimant in February 2013.
F.F. No. 9; Janerich Dep. at 12; R.R. at 42a. Claimant’s movements remained
slow, his range of motion remained restricted, and he did have back spasm.
Janerich Dep. at 12; R.R. at 42a.


             Claimant’s Physician also reviewed an August 2012 EMG report he
prepared. F.F. No. 9; Janerich Dep. at 13-14; R.R. at 43a-44a. The EMG study
revealed evidence of a right L5-S1 and S2 radiculopathy. Janerich Dep. at 14;
R.R. at 43a. Claimant’s Physician opined the EMG results were consistent with
Claimant’s historical recount of radiating pain down his legs. Id. In particular,
Claimant’s Physician opined the EMG study revealed, at the least, an objective
cause for the radiating pain down Claimant’s right leg. Id.


             Further, based on his review of the October 2011 lower back MRI,
Claimant’s Physician diagnosed two disc herniations at L4-5 and L5-S1. F.F. No.
9; Janerich Dep. at 15; R.R. at 45a. In particular, Claimant’s Physician testified the



                                         15
MRI identified not only the L5 fracture, but also the two disc herniations. Janerich
Dep. at 15; R.R. at 45a. Therefore, Claimant’s Physician amended his opinion to
include the disc herniations at L4-5 and L5-S1 as part of Claimant’s October 2011
work injury. F.F. No. 9; Janerich Dep. at 16; R.R. at 46a. Claimant’s Physician
further clarified that Claimant “does indeed have a right L5-S1 radiculopathy.”
Janerich Dep. at 16; R.R. at 46a. Claimant’s Physician indicated his opinions were
made with a reasonable degree medical certainty. Id.


             In short, Claimant’s Physician observed that Claimant’s past medical
history was negative. In other words, before Claimant’s work injury, he had no
problems with his back or legs like those that developed following his October
2011 work incident. Janerich Dep. at 16-17; R.R. at 46a-47a. Consequently,
Claimant’s Physician opined that Claimant’s condition materially and significantly
worsened since the termination of his modified-duty position and that he was no
longer capable of resuming any sort of gainful employment as of August 14, 2012.
F.F. No. 11a; Janerich Dep. at 18-19; R.R. at 48a-49a.


             Nonetheless, Employer asserts Claimant provided deceptive histories
to both Claimant’s Physician and Employer’s Physician, which included
statements wherein Claimant indicated Employer forced him to exceed his 25-
pound lifting restriction by stacking compressors that toppled over on Claimant’s
last day of work. Employer maintains Claimant misinformed his Physician that he
was required to stack pallets, which also violated his lifting restrictions.




                                           16
            In addition, Employer argues Claimant’s Physician failed to review:
Employer’s termination documents; the testimony of Employer’s supervisors; and,
Claimant’s own testimony, wherein he admitted Employer’s March 2012
surveillance video showed him bending, walking fast, and even running.


            Again, we disagree. As discussed above, regardless of the March
2012 surveillance video, the WCJ found Claimant’s testimony credible regarding
his ongoing problems with his mid and lower back, and his legs. F.F. No. 11a. In
short, the inaccuracies in Claimant’s testimony related to the circumstances of his
termination in July 2012, not to his back and leg condition in August 2012.
Moreover, the WCJ’s credibility determinations concerning Claimant’s testimony
fall within his exclusive province as fact-finder and may not be disturbed on
appeal. A & J Builders.


            Similarly, even assuming Claimant’s Physician did not review
Employer’s supervisors’ testimony or documents related to Claimant’s termination,
the WCJ nonetheless found Employer terminated Claimant in July 2012 for cause
and denied Claimant’s penalty petition. These findings, however, are irrelevant to
the WCJ’s determination, based on credible medical evidence, that Claimant’s
work injury worsened, and rendered him totally disabled as of August 2012. Cerro
Metal Prods.; Martin.


            Employer further argues Claimant’s Physician failed to review
Employer’s Physician’s testimony, which precluded him from considering
Employer’s Physician’s explanations and reasons for his opinions.            Thus,



                                        17
Employer contends Claimant’s Physician’s opinions regarding Claimant’s ability
to return to work lack a proper foundation and should be deemed equivocal and
incompetent as a matter of law.


              Employer’s argument fails. First and foremost, the WCJ rejected as
not credible Employer’s Physician’s testimony regarding Claimant’s disability.
F.F. No. 11a. Second, Claimant’s Physician indicated throughout his deposition
that he reviewed Employer’s Physician’s treatment notes and diagnoses.


              In sum, Claimant’s Physician’s medical testimony, viewed as a whole
and in a light most favorable to Claimant as the prevailing party, is unequivocal.
Cerro Prods.; Martin.         Therefore Claimant’s Physician’s testimony provides
competent evidence supporting the WCJ’s determination that Claimant’s total
disability related to his October 2011 work injury recurred as of the date of
Claimant’s Physician’s August 14, 2012 examination. Id.


                                  C. Reasoned Decision
              Employer further contends the WCJ failed to comply with the
reasoned decision requirement in Section 422(a) of the Act3 because he relied on
Claimant’s Physician’s opinion that Claimant could not return to work without
discussing the March 2012 surveillance video of Claimant performing various

       3
         Section 422(a) of the Act requires a WCJ to issue a “reasoned decision containing
findings of fact and conclusions of law based upon the evidence as a whole which clearly and
concisely states and explains the rationale for the decisions ….” 77 P.S. §834. “A decision is
‘reasoned’ if it allows for adequate review by the appellate courts under the applicable review
standards.” Pryor v. Workers' Comp. Appeal Bd. (Colin Serv. Sys.), 923 A.2d 1197, 1202 (Pa.
Cmwlth. 2006).



                                              18
tasks, such as walking, bending and running, without difficulty. To that end,
Employer points out Claimant’s Physician admitted he did not review the
surveillance video. Nevertheless, the WCJ found Claimant’s Physician’s opinion
credible.


              Initially, we note, the mere fact that a medical expert does not have
certain records before him does not render his expert testimony incompetent.
Saville v. Workers' Comp. Appeal Bd. (Pathmark Stores, Inc.), 756 A.2d 1214 (Pa.
Cmwlth. 2000). Rather, this circumstance goes to the question of the weight to be
accorded such testimony. Id. This is an issue wholly entrusted to the WCJ as fact-
finder. Id.


              More importantly, surveillance films alone may be an inadequate
basis to meet the evidentiary burden of showing a reduction in a claimant’s
disability. Thompson v. Workmen's Comp. Appeal Bd. (Bethlehem Steel Corp.,
Freight Div.), 683 A.2d 1315 (Pa. Cmwlth. 1996) (citing Hartzell v. Workmen's
Comp. Appeal Bd. (Bowen McLaughlin), 515 A.2d 1009 (Pa. Cmwlth. 1986)).


              Here, the surveillance video was taken in March 2012, several months
before Claimant’s Physician’s August 2012 examination. At that time, Claimant
still performed modified-duty work for Employer.           Neither the WCJ nor
Claimant’s Physician found Claimant disabled in March 2012. Moreover, the
surveillance video, absent any corroborative credible medical evidence, cannot
establish a reduction in disability. Thompson; Hartzell.




                                         19
             As discussed above, Claimant’s Physician’s expert medical testimony,
viewed as a whole, is unequivocal and provides competent evidence supporting the
WCJ’s determination. Given the limited evidentiary value of the March 2012
surveillance video, we discern no error or abuse of discretion on the part of the
WCJ in failing to discuss the surveillance video in his decision. Saville.


             Further, our review of the WCJ’s decision indicates it fully complies
with the reasoned decision requirement in Section 422(a) of the Act. Section
422(a) requires some explanation of credibility determinations regarding
conflicting deposition testimony; a WCJ must articulate an objective basis for his
credibility determinations.    Daniels v. Workers’ Comp. Appeal Bd. (Tristate
Transp.), 828 A.2d 1043 (Pa. 2003); Dorsey v. Workers' Comp. Appeal Bd.
(Crossing Constr. Co.), 893 A.2d 191 (Pa. Cmwlth. 2006). Thus, a summary of
testimony, by itself, would not satisfy the reasoned decision requirement. Id.
However, there are countless objective factors which may support a WCJ’s
credibility determinations. Daniels; Dorsey. The reasoned decision requirement
does not require the WCJ to discuss all evidence presented. Dorsey. Rather, the
WCJ must make the findings necessary to resolve the issues presented by the
evidence and that are relevant to the decision. Id.


             Here, in Findings of Fact Nos. 1-10, the WCJ summarized the
testimony of the witnesses in a comprehensive manner. In particular, in Findings
of Fact Nos. 9-10 the WCJ summarized in detail the medical evidence presented.




                                          20
            In Finding of Fact No. 11a, the WCJ explained why he accepted the
testimony of Claimant’s Physician as more credible than that of Employer’s
Physician. Claimant’s Physician based his opinions not only on the physical
examination findings, but also on his review of the October 2011 MRI and the
August 2012 EMG.       F.F. No. 11a.    The WCJ also found it significant that
Claimant’s Physician found spasm in Claimant’s back at the time of his August
2012 examination. Id. To that end, the WCJ observed that although he did not
find Employer Physician’s testimony credible regarding Claimant’s disability,
Employer’s Physician also found evidence of spasm at the time of his July 2012
examination. Id. Finally, the WCJ found it significant that Employer’s Physician
had no records indicating Claimant experienced any problems with his back prior
to the work injury. Id. Having provided an objective basis for his credibility
determinations, the WCJ’s decision satisfies the reasoned decision requirement in
Section 422(a) of the Act. Daniels; Dorsey.


                                III. Conclusion
            For the above reasons, we observe no error in the Board’s decision
upholding the WCJ’s grant of Claimant’s reinstatement petition and award of
temporary total disability benefits effective August 14, 2012. Accordingly, we
affirm.




                                       ROBERT SIMPSON, Judge




                                        21
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Sears, Roebuck & Company,            :
                      Petitioner     :
                                     :
           v.                        :   No. 1049 C.D. 2015
                                     :
Workers' Compensation Appeal         :
Board (Adams),                       :
                       Respondent    :


                                   ORDER

           AND NOW, this 17th day of December, 2015, for the reasons stated in
the foregoing opinion, the order of the Workers' Compensation Appeal Board is
AFFIRMED.




                                    ROBERT SIMPSON, Judge